Citation Nr: 1311506	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  10-19 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hip disabilities.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to an initial compensable evaluation for a left ankle disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.

5.  Entitlement to an initial evaluation in excess of 10 percent from May 30, 2008, and in excess of 0 percent from May 16, 2009, for a heart disability.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney at Law


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to January 1971, from January 1990 to April 1990, and from October 2001 to October 2003.  The Veteran also had unverified periods of service with a Reserve Component.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In October 2012, the Veteran failed to show for the personal hearing he had requested before a Veterans' Law Judge traveling to the RO and therefore his hearing request is considered withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As to all the issues on appeal, following the issuance of the February 2010 statement of the case the Veteran provided the RO with copies of his April 2010 to May 2011 treatment records from the North Florida/South Georgia VA Health System.  The Board finds that these VA treatment records are additional pertinent evidence.  Therefore, the Board finds that a remand is required to provide the Veteran with a supplemental statement of the case.  See 38 C.F.R. § 19.31 (2012) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

Also as to all the issues on appeal, given the Veteran's ongoing treatment through the North Florida/South Georgia VA Health System, the Board finds that while the appeal is in remand status his post-May 2011 treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records).

As to the Veteran's service with a reserve component, while from the existing record it appears that this service ran from at least 1989 to 2003, the exact dates of this service include all dates of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) cannot be ascertained.  Therefore, while the appeal is in remand status the RO/AMC should contact the Veteran's reserve component to obtain this information.  See 38 U.S.C.A. § 5103A(b).

In this regard, a review of the record on appeal does not reveal any of the Veteran's service treatment records from his June 1967 to January 1971 period of active duty.  The record also does not show that the RO ever directly contacted the Veteran's reserve component to obtain copies of any additional medical records that they may have in their possession.  Therefore, while the appeal is in remand status the RO/AMC should contact the National Personnel Records Center (NPRC) and/or the Veteran's reserve component to request these records.  Id.

As to the claim of service connection for bilateral hip disabilities, service records show that the Veteran was airborne qualified as well as that he sustained injuries in bad landings when parachuting or training to parachute in May 1990, September 1992, and March 1996.  The Veteran is also competent to report on what he feels such as problems with hip pain since these parachute/parachuting training accidents while on active duty even when not documented in his service treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Moreover, the post-service record starting in 2006 documents the Veteran's complaints and treatment for hip disabilities thereafter diagnosed as degenerative changes and/or bursitis of the hips in 2007.  Given this record, the Board finds that the claim of service connection for bilateral hip disabilities should also be remanded to obtain an opinion as to the relationship, if any, between the Veteran's current bilateral hip disabilities and his military service including his documented injuries in bad landings when parachuting or training to parachute.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As to the claim of service connection for a right ankle disability, in March 2009 the RO provided the Veteran with a VA examination to ascertain the origins of this disability.  However, the Board finds the examination inadequate because the examiner did not provide answers to all the relevant medical questions.  Specifically, the record shows that in November 1984, after the Veteran's June 1967 to January 1971 period of active duty and before his January 1990 to April 1990 and October 2001 to October 2003 periods of active duty, he fractured his right ankle and the fracture required internal fixation which hardware was latter removed.  Therefore, because it appears that the clear and unmistakable evidence of record shows the Veteran's right ankle disability pre-existed two periods of active duty service, VA needed answers to the following questions: First, is it at least as likely as not that any current right ankle disability was caused by or had continued since the Veteran's first period of active duty; and Second, was the Veteran's right ankle disability aggravated by either of these subsequent periods of active duty and whether there was clear and unmistakable evidence that the right ankle disability was not aggravated by either of these subsequent periods of active duty.  See 38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. §§ 3.304(b), 3.306(a) (2012); VAOPGCPREC 3-2003.  Accordingly, a remand to obtain these missing medical opinions is required.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As to the claims for higher initial ratings for left ankle, low back, and heart disabilities, while the record shows that in March or May 2009 the Veteran was afforded a VA examination in connection with his claims of service connection for these disabilities it does not show that he was thereafter afforded VA examinations in connection with his claims for higher evaluations.  The record on appeal also does not show that the Veteran was afforded VA examinations which took into account the above VA treatment records in ascertaining the current severity of his service connected disabilities.  Therefore, the Board finds that a remand for such VA examinations is also required.  See 38 U.S.C.A. § 5103A(d); McLendon, supra; Green v. Derwinski, 1 Vet. App. 121 (1991) (holding that VA's duty to assist includes conducting a thorough and contemporaneous examination of the veteran that takes into account the records of prior examinations and treatment). 

Lastly, the Veteran has been awarded Social Security disability and the records from the Social Security Administration must be obtained and associated with the claims file.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact the NPRC and request any outstanding service treatment records of the Veteran including any from his June 1967 to January 1971 period of active duty.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be found, a memorandum of unavailability should be prepared and associated with the claims file and a copy should be mailed to the Veteran.

2.  The RO/AMC should contact the Veteran's reserve component and request a comprehensive statement of his exact dates of reserve service include all dates of ACDUTRA and INACDUTRA.  The RO/AMC should also ask the reserve component for copies of all service and reserve component treatment records of the Veteran they have in their possession.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be found, a memorandum of unavailability should be prepared and associated with the claims file and a copy should be mailed to the Veteran.

3.  The RO/AMC should obtain and associate with the claims file all of the Veteran's post-May 2011 treatment records from the North Florida/South Georgia VA Health System.  All actions to obtain the requested records should be documented fully in the claims file.  

4.  The RO/AMC should contact the Social Security Administration and obtain a copy of all medical records and any adjudication by the Social Security Administration.  All attempts to obtain these records must be documented in the claims file.

4.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for an orthopedic examination to ascertain the origins of his bilateral hip disabilities and right ankle disability as well as the current severity of his low back and left ankle disabilities.  The claims file should be provided to the examiner in connection with the examination.  All necessary testing including X-rays, electromyography (EMG), and nerve conduction studies should be undertaken.  After a review of the record on appeal and an examination of the claimant, the examiner should provide answers to the following questions:

a.  As to the bilateral hip disabilities, is it at least as likely as not (50 percent probability or more) that the Veteran's current disability is related to his active duty or has continued since service?

b.  As to the bilateral hip disabilities, is it at least as likely as not (50 percent probability or more) that any arthritis of either hip manifested itself to a compensable degree in any first post-service year?

c.  As to the right ankle disability, is it at least as likely as not (50 percent probability or more) that the Veteran's current disability is related to by his first period of active duty or has continued since that first period of active duty?

d.  As to the right ankle disability, is it at least as likely as not (50 percent probability or more) that the Veteran's pre-existing disability worsened during or as a consequence of either his January 1990 to April 1990 and/or October 2001 to October 2003 period of active duty?

e.  As to the right ankle disability, if the Veteran's right ankle disability was worsened during or by either the January 1990 to April 1990 to October 2001 to October 2003 period of active duty, is there clear and unmistakable evidence that the right ankle disability was not aggravated by either of these subsequent periods of active duty?

In providing answers to the above questions, the examiner should take note of the fact that service treatment records show the Veteran was airborne qualified and was injured in at least three bad landing when parachuting and/or training to parachute as well as the fact that the claimant is competent and credible to report on what he can feel such as hip and/or right ankle pain since these bad landings even when not documented in his service treatment records.

In providing answers to the above questions, the examiner should not rely solely on the lack of in-service and post-service medical evidence to provide the opinions.

In providing answers to the above questions, the examiner is advised that the term at least as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

In providing answers to the above questions, the examiner is advised that the term aggravation means a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of right ankle disability (i.e., a baseline) before the onset of the aggravation. 

In providing answers to the above questions, the examiner is advised that the term clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  

f.  As to rating the low back disability, the examiner should undertake the following actions:

i.  Conduct complete range of motion studies, with specific citation to the forward flexion, backward extension, left and right lateral flexion, and left and right rotation of the lumbar spine, and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion.  

ii.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  
iii.  Offer an opinion as to whether the Veteran's low back disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

iv.  Comment on the number of weeks of incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician) the Veteran has experienced due to his service connected low back disability in any given 12 month period since 2008.

v.  Comment on whether the Veteran had any adverse neurological symptomatology in either the right and/or left lower extremity due to his service connected low back disability and, if so, what is the diagnosis?

vi.  As to any diagnosed adverse neurological symptomatology, is it best characterized as mild, moderate, moderate-severe, or severe incomplete paralysis of the sciatic nerve or complete paralysis of the sciatic nerve?

g.  As to rating the left ankle disability, the examiner should undertake the following actions:

i.  Conduct complete range of motion studies and discuss the presence or absence of any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any further limitation of motion or function.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

ii.  The examiner should also provide an opinion as to whether any limitations of motion seen on examination, taking into account the Veteran's pain, is best characterized as moderate or marked.

iii.  The examiner should thereafter provide an opinion as to whether there is malunion of the os calcis or astragalus and, if so, if it is best characterized as a moderate deformity or a marked deformity.  

iv.  The examiner should next provide an opinion as to whether the Veteran has had an astragalectomy?

v.  The examiner should also provide an opinion as to whether there is malunion of the tibia and fibula with slight, moderate, or marked ankle disability or nonunion of the tibia and fibula requiring a brace.

If there was a material change in the severity of the Veteran's adverse symptomatology for either of his disabilities since May 30, 2008, the examiner should attempt to identify the date of this change and provide a separate opinion as to the severity of his disability before and after the change. 

Complete rationales must be provided for all opinions offered.  

5.  After undertaking the above development to the extent possible, the RO/AMC should schedule the Veteran for a cardiac examination to ascertain the severity of his heart disability.  The claims file should be provided to the examiner in connection with the examination.  The examiner should provide a detailed review of the Veteran's history, current complaints, and the nature and extent of his heart disability.  Complete rationales must be provided for all opinions offered.  

6.  The RO/AMC should thereafter readjudicate the claims.  As to the rating claims, the readjudication should consider pain on use and/or staged ratings.  See 38 C.F.R. §§ 4.40. 4.45, 4.59 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  

7.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefit, to include a summary of the evidence received since the February 2010 statement of the case including the April 2010 to May 2011 records of his from the North Florida/South Georgia VA Health System, and any evidence not received, and all applicable laws and regulations considered pertinent to the issues currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


